Olivee, Chief Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement upon stipulation reading as follows:
1. That the merchandise and the issues involved in the above-entitled appeal for reappraisement are the same in all material respects as those involved in Unites States v. Gitkin Co., A.R.D. 132, and that the record in the cited ease may be incorporated in the record herein.
2. That the involved merchandise was entered or withdrawn from warehouse for consumption prior to the effective date of the Customs Simplification Act of 1956.
*3433. At the time of exportation of the merchandise involved herein, the prices at which such or similar merchandise was freely offered for sale for exportation to the United States to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, were the appraised values less the amounts indicated on the entry papers as having been added back on entry; and that at the said time of exportation, such or similar merchandise was not freely offered for sale to all purchasers for home consumption in the country of exportation.
4. That the above-entitled appeal for reappraisement may be submitted on this stipulation, the same being limited to the merchandise and the issues described hereinabove and abandoned in all other respects.
On the agreed facts, I find export value, as defined in section 402(d), Tariff Act of 1930, to be the proper basis for the determination of the values of the merchandise involved and that such values are the appraised values, less the amounts indicated on the entry papers as having been added back on entry.
Judgment will issue accordingly.